Citation Nr: 1003637	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 
1987 and from January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In October 2007, the Board remanded this 
case for additional development.  It has since returned to 
the Board for further appellate action.

After the case was sent to the Board, the Veteran submitted 
an additional written statement.  This statement is 
cumulative of previously submitted statements and testimony 
provided by the Veteran.  Therefore, the Board has determined 
that a remand for consideration of the statement by the 
originating agency would serve no useful purpose.

The issue of entitlement to service connection for a 
disability manifested by memory loss, to include as due to an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness, is addressed in the Remand that follows the 
order of this decision.


FINDINGS OF FACT

1.  GERD was not present in service and is not etiologically 
related to service.

2.  The Veteran's bilateral knee disability has been 
diagnosed as benign hypermobility joint syndrome.

3.  Benign hypermobility joint syndrome of the knees was not 
present in service and is not etiologically related to 
service.



CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A.           §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Bilateral knee disability was not incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in November 2001 and March 2006.  
Although the March 2006 letter providing notice with respect 
to the initial disability rating and effective-date elements 
of the claims was not sent until after the initial 
adjudication, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection is not warranted 
for the Veteran's claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claims was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  


Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. See also Extension of the 
Presumptive Period for Compensation for Gulf War Veterans, 71 
Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection. 38 
C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R.                 § 3.317(a)(2)(ii). "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

GERD

The Veteran contends that he is entitled to service 
connection for his GERD, as he believes that this condition 
is related to this active duty service.  He contends that he 
did not have this problem before service and started 
experiencing symptoms since service.

The Veteran's service treatment records do not contain any 
evidence of GERD.  The report of the April 1991 discharge 
examination notes no abnormalities, and the veteran did not 
indicate any gastrointestinal problems on his April 1991 
report of medical history.

As for post-service medical records, VA outpatient treatment 
records indicate that he was assessed with GERD in 1998.  A 
statement from a private physician, Dr. B., from November 
2000, indicates that the Veteran complained of symptoms 
consistent with gastroesophageal reflux disease.  The 
examiner stated that the Veteran reported a history of 
serving in the Persian Gulf War, and he understood that the 
cause of Gulf War syndrome was unknown, but some of the 
symptoms the Veteran reported were probably consistent with 
this entity.

The Veteran was first afforded a VA examination pertaining to 
this disability in June 2001.  During the examination, the 
Veteran indicated that he had experienced GERD since 1991 in 
Saudi Arabia, and that he suffered from diarrhea on and off 
while in service.  He noted that his reflux was currently 
under control with medication.  Upon physical examination, 
the Veteran's abdomen was normal, and there was no 
tenderness, guarding, or hernia present.  The Veteran was 
diagnosed with post-reflux esophagitis and GERD.  The 
examiner opined that that it was unlikely that the cause of 
his GERD could be found.  He noted that GERD is a very common 
condition so it would be difficult to relate it to any 
specific event.

Statements from the Veteran's wife and mother indicate that 
the Veteran had complained of stomach problems since his 
return from service in the Persian Gulf.

The Veteran was afforded a more recent VA examination to 
determine the etiology of his GERD in August 2009.  He 
reported the onset of the disease in 1991.  The examiner 
indicated that he reviewed the Veteran's claims file, 
including all medical findings with respect to GERD.  He 
concluded that, based on his physical findings, the Veteran's 
history, and medical expertise, the Veteran's GERD is less 
likely as not caused by or a result of active service or is 
otherwise etiologically related to service.  He noted that 
the primary event in the pathogenesis of GERD is movement of 
gastric juices from the stomach into the esophagus.  He 
continued that while there are a number of theories on the 
pathophysicologic mechanisms leading to GERD, the evolving 
theory is that it is caused by a transient lower esophageal 
sphincter if the GERD is mild.  If GERD is more severe, the 
more likely causal mechanism is associated with a hiatal 
hernia and/or a weak sphincter.  Moreover, the examiner found 
no suggestion in any of the literature he reviewed of an 
environmental component to GERD.  He observed that the 
Veteran was not treated for GERD while in service and the 
first record of GERD was not until 1998.  Thus, he concluded 
that he could not provide a nexus between the Veteran's 
service and his diagnosis of GERD.

The Board acknowledges that the medical evidence of record 
contains competing opinions with respect to whether the 
Veteran's GERD is related to service, in particular his 
service in the Persian Gulf.  While the November 2000 private 
examiner noted that the Veteran's symptoms were "probably 
consistent" with Gulf War syndrome, the June 1991 examiner 
was unable to link the Veteran's GERD to the Veteran's active 
service and the August 2009 VA examiner found no relationship 
between the Veteran's GERD and his service or potential 
exposure to environmental hazards while serving in the 
Persian Gulf.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board finds the opinion of the August 2009 
VA examiner to be more probative than the opinion supporting 
the claim.  In so finding, the Board notes that the VA 
examiner's ultimate opinion was rendered following a thorough 
examination of the Veteran and a review of the claims 
folders.  In addition, the VA examiner properly supported the 
opinion, and thoroughly discussed the potential causes of the 
Veteran's condition and pertinent medical literature.  

On the other hand, there is no indication that the physician 
who provided the November 2000 opinion supportive of the 
Veteran's claim reviewed the Veteran's claims file.  
Moreover, the Board notes that the physician only indicated 
that the Veteran's symptoms were probably consistent with 
Gulf War Syndrome.  He did not explain why he believed this 
to be the case.  Therefore, the Board has found this opinion 
to be of limited probative value.

The Board has also considered the Veteran's statements, 
including his December 2005 Decision Review Officer (DRO) 
hearing testimony, as well the statements of his mother and 
wife, but whether his GERD is related to service is a medical 
question that the Veteran, as a layperson, is not competent 
to answer.  See  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the Board acknowledges the Veteran's 
contention that the symptoms of his GERD originated in 
service, but notes that the Veteran is not competent to link 
his symptoms to such a diagnosis and the report of the 
examination for discharge supports the proposition that GERD 
was not present at that time. 

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's GERD.  In reaching this 
decision, the Board has determined that the benefit-of-the-
doubt rule is not applicable to the claim because the 
preponderance of the evidence is against the claim.  

Bilateral Knee Disability

The Veteran also contends that he is entitled to service 
connection for a bilateral knee disability, as he likewise 
believes this disability is related to his active duty 
service.  In particular, the Veteran has indicated his belief 
that he has this condition as a result of his service in 
Saudi Arabia during the Gulf War.  

The Veteran's service treatment records note no abnormalities 
with respect to his knees.  There report of his April 1991 
discharge examination shows that his knees were found to be 
normal, and the Veteran reported no problems with respect to 
his knees on his April 1991 report of medical history.

His service personnel records indicate that the Veteran was 
ordered to active duty in support of Operation Desert 
Shield/Storm and that he received the Southwest Asia Service 
Medal.  He served in Southwest Asia from February 1991 to May 
1991.  

Post-service VA outpatient treatment records indicate that he 
complained of knee pain as early as February 1999.  An X-ray 
study of each knee at that time was negative.  

A statement from a private physician, Dr. B., from November 
2000 notes that the Veteran complained of joint pains.  The 
physician indicated that his understanding is that the cause 
of Gulf War Syndrome is unknown, but some of the Veteran's 
symptoms were consistent with this entity.

The Veteran was first afforded a VA examination for his knees 
in October 2002.  During the examination, the Veteran stated 
that he had been experiencing pain in both knees, but denied 
any injury to his knees.  He stated that his knee locks, and 
that the onset of pain occurred while he was on active duty 
in 1991.  X-rays of the Veteran's knees were taken and 
reported as normal.  Knee examination results were also 
normal, but the examiner did note a very mild hyperextension 
deformity of both knees.  The Veteran had not exhibited any 
weakened movements, excess fatigability, or loss of 
coordination during the examination.  However, the examiner 
noted that the examination was conducted during a period of 
quiescent symptoms, and that physical findings could be 
significantly different during a flare-up.

The Veteran also testified before a DRO at the RO in December 
2005.  The Veteran claimed that his body ached and that he 
experienced sore, achy joints.  He explained that doctors 
have told him there is something wrong with his knees but 
could not pinpoint what it was.  He was also told that he 
should not be doing a lot of standing.   

The Veteran was afforded a VA examination in August 2009 for 
his joint pain condition.  Upon examination, the Veteran 
complained of pain mostly in his knees, and a history of flu-
like symptoms with joint pain.  He stated that this condition 
began around the time he was deployed to Desert Storm, and 
that he had no history of injury.  He described the pain as a 
general achiness of the joints, commonly precipitated by 
barometric weather changes.  After a physical examination and 
X-rays, the examiner diagnosed the Veteran with benign 
hypermobility joint syndrome.  The examiner noted that 
weather changes can cause joint inflammation which can affect 
hypermobile joints.  He further pointed out that in October 
2002, a doctor of orthopedics noted that the Veteran had a 
hyperextension deformity of his knees, and concluded that the 
Veteran's current symptoms and examination findings are 
consistent with mild benign hypermobility joint syndrome.  He 
ruled out other forms of arthritis.  As there was no 
indication of a chronic joint condition while in the service, 
the examiner concluded that the Veteran's current diagnosis 
is less likely as not related to his military service.

Joint pain may be a manifestation of an undiagnosed illness, 
but here, medical evidence pertaining to the Veteran's joint 
pain indicates that the Veteran is diagnosed with benign 
hypermobility joint syndrome.  Therefore, the Veteran's 
bilateral knee disability may not be characterized as being 
the result of an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness.

The Veteran's service treatment records do not show that the 
Veteran was found to have this disorder in service, or that 
he ever complained of a knee pain condition, and there is no 
medical evidence of a nexus between the Veteran's current 
benign hypermobility joint syndrome and his active duty 
service.  In fact, the August 2009 VA examiner, after 
reviewing the Veteran's claims folder and completing a 
thorough physical examination, determined that the Veteran's 
current diagnosis is less likely than not related to his 
service.  The Board has found this opinion to be more 
persuasive than the November 2000 opinion supporting the 
claim because it was rendered after a thorough review of the 
claims file and an examination of the Veteran, and because 
the examiner adequately supported the opinion.

The Board has also considered the private physician's 
statement that notes that the Veteran's joint symptoms were 
probably consistent with Gulf War Syndrome.  However, the 
physician did not explain why he believed this so the Board 
has not found the opinion to be as probative as the August 
2009 VA opinion.

The Board has also considered the Veteran's various 
statements regarding his knee and joint pain and linking this 
disability to service or an undiagnosed illness, including 
his December 2005 DRO hearing testimony.  However, as a lay 
person, the Veteran is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
the Veteran is competent to state when his knee symptoms 
began, to the extent that he is alleging that his knee 
symptoms began in service and have continued since then, the 
Board has found the report of the examination for discharge 
showing that his knees were found to be normal to be more 
persuasive then the Veteran's self-serving statements.  

Accordingly, the Board must conclude that service connection 
for a bilateral knee disability is also not warranted.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness, is 
denied.


REMAND

Pursuant to the Board's October 2007 remand instructions, the 
Veteran was to be afforded an examination with regard to his 
claim for service connection for memory loss as due to an 
undiagnosed illness.  The examiner was to provide a thorough 
examination, and if further specialist examinations were 
required to address any findings, the examiner was to order 
such an examination.  The specialist, then, was to determine 
whether the Veteran's symptoms could be attributed to a known 
diagnosis and if so, was asked to indicate whether there is a 
50 percent or better probability that the disability it 
etiologically related to the Veteran's active duty service.

The record demonstrates that the Veteran was afforded a VA 
examination in September 2009 pertaining to his memory loss 
condition.  Based upon the Veteran's history and the 
examiner's findings, the examiner diagnosed the Veteran with 
a sleep disorder, not otherwise specified.  He found that the 
precipitating stressors were unclear regarding the Veteran's 
short-term memory deficit other than a readily-diagnosed 
sleep impairment.  The examiner continued that the Veteran 
needed to address his sleep problem, which may be the main 
reason he is experiencing short-term memory difficulties.  
However, the examiner also noted that possible contributing 
factors could be a generalized anxiety condition and perhaps 
exposure to toxins during Operation Desert Storm.  He noted 
that to assess the latter possibility, a neurological 
examination would be indicated.  There is no indication from 
the record that such a neurological examination was ever 
ordered. 

The Court has held that compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should schedule the 
Veteran for a VA neurological 
examination, as recommended by the 
September 2009 VA examiner.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should determine whether the 
Veteran's memory loss is due to a known 
clinical diagnosis.  If so, the examiner 
should render an opinion as to whether 
there is a 50 percent or better 
probability that such disability is 
etiologically related to the Veteran's 
active duty service.  The supporting 
rationale for all opinions expressed must 
be provided.  

2.  The RO or the AMC should undertake 
any other development it deems 
appropriate.

3.  The RO or the AMC should then 
readjudicate the claim for service 
connection for a disability manifested by 
memory loss, to include as due to an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


